

115 HR 3437 IH: TANF Accountability and Integrity Improvement Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3437IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prevent States from counting certain expenditures as State spending to reduce TANF work
			 requirements.
	
 1.Short titleThis Act may be cited as the TANF Accountability and Integrity Improvement Act. 2.No counting of third-party spending to meet State spending requirement (a)Exclusion of third-Party contributionsSection 409(a)(7)(B)(i) of the Social Security Act (42 U.S.C. 609(a)(7)(B)(i)) is amended by adding at the end the following:
				
 (VI)Exclusion of third-party contributionsSuch term shall not include— (aa)for fiscal year 2018, the amount (if any) by which—
 (AA)the value of all goods and services provided by a source other than the State or a local government during the fiscal year; exceeds
 (BB)the value of all such goods and services claimed by the State as qualified State expenditures for fiscal year 2017;
 (bb)for fiscal year 2019, the amount (if any) by which— (AA)the value referred to in subclause (aa)(AA); exceeds
 (BB)50 percent of the value referred to in subclause (aa)(BB); and (cc)for any fiscal year after 2019, the value referred to in subclause (aa)(AA)..
 (b)Exclusion of expenditures for the provision of medical servicesSection 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i)), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
 (VII)Exclusion of expenditures for the provision of medical servicesSuch term shall not include any amount expended for the provision of medical services.. 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2017.
		